        Case 3:20-cv-00569-MPS Document 427 Filed 07/20/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                         No. 3:20-cv-00569 (MPS)
                         Petitioner,
                 v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,
                                                         July 20, 2021
                         Respondent.



                 PETITIONER’S MOTION TO WITHDRAW
      SEALED MOTION TO ENFORCE SETTLEMENT AGREEMENT (ECF 404)

       Pursuant to Local Rule 83.6, Petitioner-Class moves to withdraw the Sealed Motion to

Enforce the Settlement Agreement (ECF 404). The individual who is the subject of the sealed

motion was transferred by the Bureau of Prisons to home confinement on July 15, 2021.



Dated: July 20, 2021                                Respectfully submitted,

                                                    Counsel for the Petitioner-Class




                                                1
       Case 3:20-cv-00569-MPS Document 427 Filed 07/20/21 Page 2 of 2




/s/ Sarah F. Russell_______                         Alexandra Harrington, ct 30943
Sarah French Russell, ct26604                       Criminal Justice Advocacy Clinic, University
Tessa Bialek, ct30582                               at Buffalo School of Law
Hannah Snow, Law Student Intern                     507 O’Brian Hall, North Campus
Legal Clinic, Quinnipiac University School of Law   Buffalo, NY 14260
275 Mt. Carmel Avenue                               Telephone: (716) 984-2453
Hamden, CT 06518                                    Email: aharr@buffalo.edu
Telephone: (203) 582-5258
Email: sarah.russell@quinnipiac.edu                 David S. Golub, ct00145
       tessa.bialek@quinnpiac.edu                   Jonathan M. Levine, ct 07584
                                                    Silver Golub & Teitell LLP
Marisol Orihuela, ct30543                           184 Atlantic Street
Fiona Doherty, ct28623                              Stamford, CT 06901
Jerome N. Frank Legal Services Organization         Telephone: (203) 325-4491
P.O. Box 209090                                     Email: dgolub@sgtlaw.com
New Haven, CT 06520                                         jlevine@sgtlaw.com
Telephone: (203) 432-4800
Email: marisol.orihuela@ylsclinics.org




                                              2
